Case 1:19-cv-00862-CFC-SRF Document 363 Filed 06/30/21 Page 1 of 2 PageID #: 15936




   Frederick L. Cottrell, III
   Director
   302-651-7509
   Cottrell@rlf.com

   June 30, 2021

  VIA CM/ECF
  The Honorable Colm F. Connolly
  United States District Court for the District of Delaware
  J. Caleb Boggs Federal Building
  844 North King Street
  Wilmington, DE 19801

          Re: 10x Genomics, Inc. v. Celsee, Inc., C.A. No. 19-862-CFC-SRF
  Dear Judge Connolly:

         I write on behalf of the plaintiff, 10x Genomics, Inc. (“10x”) regarding the
  Court’s June 30, 2021 oral order, which extended the deadline to submit the pretrial
  order, the proposed voir dire, preliminary jury instructions, final jury instructions,
  and special verdict forms, but cancelled the pretrial conference and trial. 10x
  respectfully requests that the Court accept the pretrial order and other materials
  tomorrow and reinstate the original pretrial conference and trial dates.

         Defendant Celsee, Inc. (“Celsee”) had requested the extension to submit these
  pretrial materials until Friday, July 2. As a professional courtesy, we tried to reach
  an agreement on a modest extension and in light of our office’s closure for the
  Independence Day holiday on Friday, we offered a one-day extension through
  Thursday, July 1. Celsee requested additional time, so we agreed to a potential
  extension through Tuesday, July 6 (D.I. 362), subject to the Court’s approval.

        In light of the Court’s order of this afternoon, we promptly reached out to
  opposing counsel and requested a call with Chambers on how to proceed. After 4:00
  pm, in light of the late hour and inability to get Mr. Farnan on the phone, I then
  reached out to the Court and was asked to place something on the docket.

        Following the call to the Court, we conferred with opposing counsel, but were
  unable to reach an agreement regarding the submission of the pretrial materials by
  noon tomorrow and reinstatement of the pretrial conference and trial dates. 10x did
  not intend for its agreement to the stipulation to extend the submission of these
  materials to July 6 to result in a cancellation of the pretrial conference of July 27 and
Case 1:19-cv-00862-CFC-SRF Document 363 Filed 06/30/21 Page 2 of 2 PageID #: 15937

  Honorable Colm F. Connolly
  June 30, 2021
  Page 2
  trial of August 2, and seeks reconsideration of the Court’s order to remove these
  dates from its calendar. 10x is prepared to submit all of its pretrial materials by noon
  tomorrow. 10x apologizes to the Court for shortening the Court’s time to consider
  the pretrial order and would welcome the opportunity to speak with the Court about
  this matter.


                                                 Respectfully submitted,

                                                 /s/ Frederick L. Cottrell, III

                                                 Frederick L. Cottrell, III (#2555)

  cc:   All Counsel of Record (via CM/ECF and email)
